Citation Nr: 1756210	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  10-16 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Air Force from June 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held at the RO in October 2012.  A transcript of the hearing is associated with the record.

This matter was originally before the Board in September 2014, wherein the Board denied the Veteran's claim of entitlement to service connection for a cervical spine disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted a Joint Motion for Partial Remand (JMR) which, in pertinent part, remanded the claim of entitlement to service connection for a cervical spine disability to the Board.  In October 2015, the Board remanded the Veteran's claim to the agency of original jurisdiction (AOJ) for further development in accordance with the JMR.  For reasons discussed below, the Board finds that there has been substantial compliance with the remand directives, and the issue is properly before the Board for adjudication. 


FINDING OF FACT

The most probative evidence of record does not demonstrate that the Veteran's cervical spine disability is etiologically related to military service.




CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with its duties to notify and assist.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, neither the Veteran nor her representative have raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes obtaining relevant records in the custody of a Federal department or agency under 38 C.F.R. § 3.159 (c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159 (c)(1).  
As noted above, the Veteran's claim was previously remanded by the Board in October 2015 in order to obtain additional records.  As a matter of law, the Board has a duty to ensure substantial compliance with the terms of its remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 147 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board instructed the Agency of Original Jurisdiction (AOJ) to request additional medical records relevant to the Veteran's claim.  The AOJ obtained some additional records and documented its attempts to obtain other relevant records in accordance with the Board's remand instructions.  The Veteran's claims were then readjudicated in a June 2016 Supplemental Statement of the Case (SSOC).

After considering the remand instructions and the development conducted, the Board finds that substantial compliance with the prior Court and Board remands has been accomplished.  Therefore, the Board may proceed with adjudicating the Veteran's claim without prejudice to her.  

II.  Legal Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Veteran contends that her current cervical spine disability is etiologically related to an injury sustained during active military service.  Specifically, the Veteran asserts that her cervical spine disability is related to an injury she sustained during a motor vehicle accident that occurred while she was on leave in January 1974.  See October 2012 Board Hearing Transcript.

The evidence of record includes a handwritten note from the Veteran that appears to be dated January 3, 1974, in which she writes that she "got into an accident that totaled out my mom's brand new car."  Accompanying the note is a newspaper clipping, purportedly from January 3, 1974, which recounts a motor vehicle accident involving the Veteran in Seekonk, Massachusetts.  It is unclear which newspaper published the article.  The record is otherwise silent for evidence of the January 1974 motor vehicle accident or any related injuries. 

The Veteran's service treatment records (STRs) are negative for treatments or complaints related to a cervical spine disability.  Notably, her April 1977 discharge examination report is silent for complaints of neck pain or a neck-related injury, and a clinical evaluation revealed her spine to be normal.

The earliest reference to a cervical spine disability occurs in September 1988, when the Veteran injured her neck after falling from a balcony at a concert.  See VA Report of Accidental Injury, received in November 1991.  The Veteran was subsequently treated for her injury by Dr. M.R., who noted that the Veteran complained of "nagging neck pain" following the accident.  Dr. M.R. concluded that the Veteran was "totally disabled" as a result of the soft tissue injury to her neck, which he deemed a "direct result" of the September 1988 fall.  

Later, the Veteran's neck injury was aggravated by a motor vehicle accident that occurred in October 1989.  See August 1990 Braintree Rehabilitation Center Treatment Note.

During a September 1991 VA psychiatric evaluation, the Veteran reported that "she was never hurt while on active service."

During a 1993 VA examination, the Veteran reported experiencing pain in her neck since the 1988 fall, which she continued to treat with ice packs, heat, and chiropractic treatment.

During an October 1998 consultation with Dr. A.G., the Veteran complained of neck and lower back pain.  Dr. A.G. noted the Veteran's 1988 fall and wrote, "since that time she has had a constant aching and pulling sensation in her neck."

During a November 2002 neurology consultation with Dr. E.K., the Veteran reported a history of a fall in 1988 and a motor vehicle accident in 1990.  Her present complaints of cervical pain were noted to be related to a November 2001 motor vehicle accident.

Based on the foregoing, the evidence shows that the Veteran meets the first requirement of service connection, as the record reflects that she has been diagnosed with a cervical spine disability.  However, the Veteran is unable to establish the remaining elements of service connection: evidence of in-service incurrence or aggravation of an injury; and medical or lay evidence of a nexus between the claimed in-service injury and the current disability.  There is no medical evidence to demonstrate that the Veteran's current cervical spine disability had its onset during active military service; rather, the evidence of record shows that her disability is etiologically related to injuries sustained after separation from the military.

The Board acknowledges that the absence of documented treatment in service or thereafter is not fatal to a service connection claim, and that the absence of evidence in the Veteran's STRs is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  However, in this case, the preponderance of the evidence weighs against finding an in-service incurrence or a nexus between the Veteran's cervical spine disability and her active military service.  As previously discussed, the Veteran's STRs are silent for any reports of a cervical spine disability.  Moreover, the private and VA medical evidence of record suggest that her current cervical spine disability is etiologically related to post-service injuries.  While the Veteran has been accorded ample opportunity to present additional competent medical evidence in support of her claim for service connection, she has failed to do so.  See 38 U.S.C. § 5107 (a). 

Ultimately, the Board finds the Veteran's post-service medical treatment records to be the most probative evidence of record as to the nature and etiology of her cervical spine disability.  See Jandreau, 492 F.3d 1372; see also Layno v. Brown, 6 Vet. App. 465 (1994).  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the medical conclusion the expert reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  In this case, the doctors who treated the Veteran's cervical spine disability reviewed her medical history, examined her in person, and relied on their medical training, skill, and accepted medical principles in reaching conclusions consistent with the evidence of record.

Therefore, based on the foregoing, the Board finds that the evidence of record establishes that the Veteran's cervical spine disability is not etiologically related to military service.  Therefore, entitlement to service connection is not warranted.







(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


